Citation Nr: 1718842	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee (right knee disability) prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned for surgical treatment necessitating convalescence.  

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease status, post anterior cruciate ligament reconstruction of the right knee (right knee disability) as of March 3, 2015.  

3.  Entitlement to an initial rating in excess of 10 percent for patellar tendinitis of the left knee (left knee disability).  

4.  Entitlement to an initial rating in excess of 10 percent for erosive esophagitis with gastroesophageal reflux disease (stomach condition).  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from February 1994 to December 1996.  

This matter initially came to the Board of Veterans' Appeals (Board) from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 1999 rating decision, the RO granted service connection for status post anterior cruciate ligament reconstruction with mild post traumatic arthritis of the right knee, patellar tendinitis and patellofemoral pain of the left knee, and erosive esophagitis with gastroesophageal reflux disease - all evaluated as 10 percent disabling, effective June 16, 1998.  

The Board notes that prior to his current representation, the Veteran was represented by Veterans of Foreign Wars.  

The Board further notes that in January 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A report of the hearing has been associated with the claims file.  

In February 2006, the Veteran filed a claim for increased rating for all of the above service-connected disabilities, asserting that his conditions had worsened.  In a May 2006 rating decision, the RO continued the 10 percent rating for both the left knee disability and the stomach condition.  In addition, with regard to the right knee, the RO granted entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence, effective February 21, 2006.  The initial 10 percent rating resumed on April 1, 2006.  

In an August 2008 statement, the Veteran again requested an increase in rating for the service-connected bilateral knee disability and the stomach condition.  In addressing the increased rating claim for the right knee disability, the Board will not consider the period of the temporary total rating.  

Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  In a December 2008 rating decision, the RO denied increased ratings, maintaining the 10 percent rating for all of the previously mentioned 
service-connected disabilities.  The Veteran timely appealed for higher initial ratings in excess of 10 percent for his bilateral knee disability and stomach condition.  

In a March 2016 supplemental statement of the case (SSOC), the VA Appeals Management Center (AMC) increased the initial disability rating for the right knee disability to 20 percent, effective March 3, 2015.  

The Board notes that the VA examination reports in the record provide general range of motion findings without indication as to whether such findings were on active and passive motion or in weight-bearing and nonweight-bearing conditions.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board further notes that not including range of motion findings with regard to active and passive motion in weight bearing and non-weight bearing conditions does not adversely affect the Veteran in any way, as such findings would have no impact on the outcome of the issues pertaining to the bilateral knee disability.  The record reflects that there is sufficient medical evidence to make a determination on the instant issues regarding the bilateral knee disability without range of motion testing on active and passive motion in weight-bearing and nonweight bearing conditions.  As such, the Board finds it unnecessary to remand the issues of entitlement to increased ratings for both knee conditions for further action, which would impose additional burdens on VA with no benefit flowing to the Veteran.  
Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.  

The issues of entitlement to an increased rating for erosive esophagitis with gastroesophageal reflux disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned for surgical treatment necessitating convalescence, the Veteran's right knee disability is manifested by pain with motion, and also reflects dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the right knee joint.  

2.  From March 3, 2015 forward, the Veteran's right knee disability is manifested by pain with motion, and is rated at the maximum rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the right knee joint.  

3.  The Veteran's left knee disability is manifested by pain with motion; limitation of flexion is better than 60 degrees, and extension is full.  


CONCLUSIONS OF LAW

1.  For the period on appeal prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned for surgical treatment necessitating convalescence, the criteria for a rating in excess of 10 percent for joint disease, status post anterior cruciate ligament reconstruction of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2016).  

2.  For the period on appeal from March 3, 2015 forward, the criteria for a rating in excess of 20 percent for joint disease status post anterior cruciate ligament reconstruction of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).  

3.  The criteria for a rating in excess of 10 percent for patellar tendinitis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims for increased ratings, the law requires that the duty to notify is satisfied and that the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2016).  

In March 2016, the Veteran was scheduled for a VA examination for his claimed bilateral knee disability, but failed to report for the examination.  See March 2016 VA Compensation and Pension Exam Inquiry.  

Neither the Veteran nor his representative have presented good cause for his failure to report for the VA examination scheduled in March 2016, requested another examination, or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examination.  Under these circumstances, the Board finds that the Veteran failed to report for VA examination without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  Thus, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Schedular Rating  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Bilateral Knee Disability

The Veteran contends that he is entitled to a higher rating for the service-connected degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee, and patellar tendinitis of the left knee  

For the period prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned, the Veteran's degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  From March 3, 2015 forward, the Veteran's right knee injury is rated as 20 percent disabling under Diagnostic Code 5258.  

The Veteran's patellar tendinitis of the left knee is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the disability at issue does not have a specific evaluation criteria, Diagnostic 5003, which pertains to degenerative arthritis, a closely related disease or injury to the instant disability at issue, has been applied.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Symptoms associated with the removal of semilunar cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As discussed below, genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  
Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  

Therefore, separate ratings under Diagnostic Code 5259 and Diagnostic Code 5003 are not appropriate because painful motion is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Code 5003 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

i.  Right Knee  

The Veteran contends that he is entitled to an increased rating for his right knee disability.  As previously stated, for the period prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned, the Veteran's right knee injury is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  From March 3, 2015 forward, the Veteran's right knee injury is rated as 20 percent disabling under Diagnostic Code 5258.  

On VA treatment in June 1999, the Veteran reported that at the time of injury to the right knee, he heard an audible "pop" and experienced immediate swelling.  In December 1994, the Veteran underwent arthroscopy and was diagnosed with ACL tear.  In January 1995, the Veteran underwent an ACL reconstruction with autologous bone, patellar bond/tendon.  In June 1995, the Veteran complained of locking.  At the time of the June 1999 VA examination, the Veteran stated that his giving-way sensation had resolved; however, he continued to complain of some stiffness in the right knee, mainly when he goes from a seated position to a standing position after long periods of time.  The examiner noted that the Veteran is able to walk without difficulty, although he has significant pain anteriorly at the knee with stair climbing or any squatting-type activities.  

On physical examination of the right knee, the June 1999 VA examiner noted a well-healed incision in the midline from harvest of the Veteran's patellar tendon/bone.  Range of motion testing revealed right knee flexion to 135 degrees and full extension.  The examiner noted that the right knee was stable to varus and valgus stress at 0 and 30 degrees of flexion.  The Veteran had crepitation of the patellofemoral joint with tracking.  There was no tenderness over the joint line or over the inferior pole of the patella to palpation.  No effusion was present during examination.  

February 2006 VA outpatient treatment records indicate that on February 21, 2006, the Veteran underwent arthroscopy of the right knee with debridement and micro fracture.  

In September 2008, over two years since the surgery, the Veteran reported that his right knee felt stable; however, he was experiencing a lot of pain and popping sensations.  The Veteran continued to complain of locking of the right knee.  In addition, he also reported feeling a grinding sensation along the front of his knee.  On examination of the right knee, the examiner noted that range of motion testing revealed a full range of motion; however, the Veteran had very severe patellar crepitus through a range of motion.  The examiner noted some slight varus deformity to the knee.  On varus and valgus stressing, the examiner found that the Veteran had competent medial and lateral collateral ligaments, but that there was mild opening on his medial joint line consistent with some medial joint line collapse.  The examiner also noted that the Veteran had positive patellar grind and mild effusion.  Further, the examiner addressed the locking of the right knee and opined that some of the Veteran's intermittent locking symptoms could be coming from remnants of meniscal pathology versus a loose body.  

On examination in September 2009, the Veteran continued reporting ongoing pain.  From a scale from 0 to 10, the Veteran rated the intensity of pain at the time of the examination as 8.  He described the pain as constant burning, sharp, and throbbing.  

In February 2013, the Veteran endorsed flare-ups that impacted the function of the right knee, noting that use of the knee increased the pain.  Range of motion testing revealed right knee flexion to 105 degrees with pain at 0 degrees.  Extension was full (0 degrees).  The examiner noted that the Veteran had functional loss of the knee and lower leg.  There was tenderness or pain to palpation for joint line or soft tissues on the right knee.  It was also noted that the Veteran used a cane to assist in movement.  

The Veteran was afforded an additional VA examination in March 2015.  The examiner noted that the Veteran reported decreased pain to 5 out of a scale of 10 while walking with a brace.  On range of motion testing, right knee flexion was to 110 degrees.  The examiner noted moderate tenderness over lateral joint line with increased swelling over lateral and medial joint lines.  Also noted was audible and palpable clunking and grinding of knee in flexion and extension.  

An April 2015 VA treatment report notes that the Veteran walks slowly but without a limp.  It also notes mild effusion to the right knee, and range of motion testing revealed right knee flexion was to 120 degrees with crepitus.  In addition, an MRI revealed right knee degenerative meniscal tears and chondral damage.  

1)  Prior to March 3, 2015

For the period prior to March 3, 2015, excluding the period of a total temporary rating from February 21, 2006 to March 31, 2006, the Veteran's degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As previously mentioned, the current rating contemplates pain with motion.  

In order to warrant a higher evaluation on the basis of limited motion, there must be the functional equivalent of flexion limited to 30 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension.  In sum, as the record reflects that prior to March 3, 2015, flexion is not limited to 30 degrees or less, and extension is not limited to 15 degrees or more, an evaluation in excess of 10 percent is not warranted.  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the August 2008 and February 2013 VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation of motion in degree.  The Veteran is competent to report symptoms.  However, neither the lay nor medical evidence establishes that there is significant limitation of flexion or extension.  Rather, there was full extension and flexion was always greater than 60 degrees.  

The Board has also considered a possible separate rating for recurrent subluxation or lateral instability under Diagnostic Code 5257.  There is no evidence of subluxation or lateral instability of the right knee.  The Veteran is competent to report experiencing instability and weakness.  However, the Board notes that objective evidence does not reveal instability of the knee.  Furthermore, on examination in September 2008, the Veteran reported that the right knee felt stable.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under Diagnostic Code 5257, as subluxation or lateral instability of the right knee is not shown.    

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  There is no indication of ankylosis.  Thus, a rating under Diagnostic Codes 5256, 5262, and 5263 are not warranted.  

However, regarding whether the Veteran has had dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint, the Board finds the September 2008 VA examination to be most probative.  Again, the September 2008 VA examination report noted that the Veteran continued to complain of locking of the right knee.  The examiner also noted that the Veteran had positive patellar grind and mild effusion.  Further, the examiner addressed the locking of the right knee and opined that some of the Veteran's intermittent locking symptoms could be coming from remnants of meniscal pathology versus a loose body.  Thus, the objective evidence shows that prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned, the Veteran's right knee had dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  

As discussed above, separate ratings under Diagnostic Codes 5258 and Diagnostic Codes 5003 are not appropriate because painful motion is already considered under Diagnostic Code 5258.  As a higher rating is warranted under Diagnostic Code 5258, the alternative rating under this Diagnostic Code will be applied in this case during this period instead of the current 10 percent rating under Diagnostic Code 5003.  As such, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted.  


2)  From March 3, 2015  

Turning to the period from March 3, 2015 forward, the Veteran currently receives the maximum 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Therefore, no higher rating under that code is available.  

The Board has also considered possible separate ratings under other diagnostic codes, but finds that none is warranted.  The record has not reflected any ankylosis or malunion or nonunion of the tibia, and thus a rating under either Diagnostic Code 5256 or 5262 is not warranted.  Also, as the Veteran's meniscus symptomology is already being rated 20 percent under Diagnostic Code 5258, a separate rating under Diagnostic Code 5259 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5262.  

The Board also notes that there is no evidence of subluxation or lateral instability of the right knee from March 3, 2015 forward.  Thus, additional compensable evaluations available for subluxation or lateral instability under Diagnostic Code 5257 is not applicable to this instant matter.  

For the period prior to March 3, 2015, the Veteran's degenerative joint disease status post anterior cruciate ligament reconstruction of the right knee is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As previously mentioned, the current rating contemplates pain with motion.  

As previously stated, the current rating of the right knee from March 3, 2015 forward as 20 percent disabling under Diagnostic Code 5258 contemplates pain with motion.  

In order to warrant a higher evaluation on the basis of limited motion, there must be the functional equivalent of flexion limited to 15 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension.  In sum, as the record reflects that from March 3, 2015 forward, flexion is not limited to 15 degrees or less, and extension is not limited to 20 degrees or more, an evaluation in excess of 20 percent is not warranted.  

Again, as discussed above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the August 2008 and February 2013 VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation of motion in degree.  The Veteran is competent to report symptoms.  However, neither the lay nor medical evidence establishes that there is significant limitation of flexion or extension.  Rather, there was full extension and flexion was always greater than 60 degrees.  

After reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 20 percent from March 3, 2015 forward for the Veteran's degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee.  

In sum, all potentially applicable Diagnostic Codes have been considered for the Veteran's right knee condition for both of the indicated periods of time on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence weighs in favor of granting an initial rating of 20 percent, but no higher, prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned, but weighs against granting a rating in excess of 20 percent thereafter for the Veteran's right knee disability.  For these reasons, this claim is partially granted for the period prior to March 3, 2015.  



ii.  Left Knee  

The Veteran contends that he is entitled to an increased rating for his left knee injury.  As noted above, the Veteran's patellar tendinitis of the left knee is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

On VA treatment in June 1999, the Veteran reported anterior knee pain, worse with stair climbing or crawling.  He denied any giving way, locking, or catching.  Examination of the left knee revealed full range of motion in flexion and extension.  The examiner noted that the knee was stable to varus and valgus stress, stable to anterior and posterior drawer, stable to Lachman.  Also noted was audible and palpable crepitation of the patellofemoral joint with range of motion.  Neurovascular examination was normal.  No effusion was present.  In addition, the Veteran had no joint line tenderness.  

A March 2006 VA treatment report shows that range of motion testing revealed 
left knee flexion to 120 degrees and full extension.  The examiner diagnosed the left knee condition as a left knee sprain.  The examiner opined that the Veteran's left knee condition was stable, as noted by X-ray findings and physical examination.  The level of severity at the time of examination is noted as mild.  

In August 2008, range of motion testing revealed left knee flexion to 110 degrees and full extension.  The examiner noted that there was no painful motion on the left knee.  

Upon examination in February 2013, the Veteran reported increased pain and flare-ups to the right knee, not the left knee.  Range of motion testing revealed left knee flexion to 105 degrees and full extension.  The examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation to either knee.  

In subsequent VA examinations in March 2015, April 2015, and July 2015, the primary focus was on the Veteran's right knee disability, as the Veteran reported more pain with his right knee.  The March 2015 VA examiner noted negative results for the anterior drawer test, McMurray's test, posterior drawer test, varus and valgus, and stress test for the left knee.  The muscle examination for the left knee noted no fasciculation, atrophy, or dystonia.  Motor strength was noted at 5/5 in all muscle groups of the bilateral lower extremities.  The reports of the April 2015 and July 2015 VA examinations do not include any notable remarks with regard to the Veteran's left knee.  

As previously stated, the current 10 percent rating under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 for the Veteran's left knee disability contemplates pain with motion.  

As discussed above in the analysis for the Veteran's right knee condition, in order to warrant a higher evaluation on the basis of limited motion, there must be the functional equivalent of flexion limited to 30 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension.  In sum, as the record reflects that left knee flexion is not limited to 30 degrees or less, and extension is not limited to 15 degrees or more, an evaluation in excess of 10 percent is not warranted.  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the August 2008 and February 2013 VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation of motion in degree to the left knee.  The Veteran is competent to report symptoms.  However, neither the lay nor medical evidence establishes that there is significant limitation of flexion or extension.  Rather, there was full extension and flexion was always greater than 60 degrees.  

The Board has also considered a possible separate rating for recurrent subluxation or lateral instability under Diagnostic Code 5257.  There is no evidence of subluxation or lateral instability of the left knee.  Thus, applying the facts to the criteria set forth above, the a higher rating under Diagnostic Code 5257 as subluxation or lateral instability of the left knee is not warranted.    

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  There is no indication of ankylosis.  Thus, a rating under Diagnostic Codes 5256, 5262, and 5263 are not warranted.  

In addition, the evidence of record does not show that the Veteran's left knee had dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  Thus, an alternative rating under Diagnostic Code 5258 is not applicable to the instant matter.  

After reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 10 percent for the Veteran's left knee disability.  For these reasons, the claim is denied.  


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, prior to March 3, 2015, excluding the period from February 21, 2006 to March 31, 2006, during which a temporary total rating was assigned, for degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee (right knee disability) is granted, subject to the laws governing the payment of benefits.  

Entitlement to a disability rating in excess of 20 percent from March 3, 2015 forward for degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee (right knee disability) is denied.  

Entitlement to an initial rating in excess of 10 percent for patellar tendinitis of the left knee (left knee disability) is denied.  


REMAND

The Veteran contends that he is entitled to an increased rating in excess of the current 10 percent disability rating for his service-connected erosive esophagitis with gastroesophageal reflux disease (stomach condition).  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the Veteran's February 2006 claim for an increased rating for his stomach condition, he asserted that his condition had worsened.  In August 2008, the Veteran submitted another statement indicating that his stomach condition had worsened since the initial evaluation.  The last VA examination that the Veteran was afforded was in October 2008.  The examiner noted a mild amount of gastroesophageal reflux and a small hiatal hernia.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In light of the Veteran's assertions that the severity of his stomach condition has worsened and the passage of nearly nine years since the Veteran's last VA examination for this condition, the Board finds that the Veteran should be scheduled for a new examination to determine the current level of severity of his service-connected erosive esophagitis with gastroesophageal reflux disease (stomach condition).  

Regarding the claim for a TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for erosive esophagitis with gastroesophageal reflux disease (stomach condition).  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected erosive esophagitis with gastroesophageal reflux disease (stomach condition).  The Veteran's claims file and a copy of this remand must be provided to the examiner for review. The examiner is to perform all indicated tests and studies, and set forth all examination findings, with a clear and complete rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

The examiner is also asked to explain in detail all functional impairment associated with the Veteran's stomach condition (occupationally, functionally, and socially).  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claims, including the claim for a TDIU, should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


